Name: Commission Regulation (EC) No 806/1999 of 16 April 1999 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)
 Type: Regulation
 Subject Matter: research and intellectual property;  beverages and sugar;  marketing
 Date Published: nan

 EN Official Journal of the European Communities17. 4. 1999 L 102/67 COMMISSION REGULATION (EC) No 806/1999 of 16 April 1999 amending Regulation (EC) No 881/98 laying down detailed rules for the protec- tion of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (1), as last amended by Regulation (EC) No 1426/96 (2), and in particular Article 15(8) thereof, Whereas Commission Regulation (EC) No 881/98 (3), as last amended by Regulation (EC) No 2215/98 (4), lays down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine psr; Whereas it is necessary to give more time to interested parties who satisfy the conditions laid down in the Regu- lation for adding to the list of traditional terms in the Annex to that Regulation; whereas, therefore, the date of application of the Regulation should be put back by six months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 881/98, 1 April 1999' is replaced by 1 October 1999'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27.3.1987, p. 59. (2) OJ L 184, 24.7.1996, p. 1. (3) OJ L 124, 25.4.1998, p. 22. (4) OJ L 279, 16.10.1998, p. 4.